Citation Nr: 0843729	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  02-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher initial disability ratings for scar 
residual on left cheek, status-post removal of basal cell 
carcinoma, evaluated as 10 percent disabling for the period 
from May 1, 2001, to August 29, 2002; and evaluated as 30 
percent disabling from August 30, 2002.

2.  Entitlement to a higher initial disability rating for 
plantar wart of left foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to higher initial disability ratings for scar 
residual of right herniorrhaphy, evaluated as 0 percent 
(noncompensable) disabling for the period from May 1, 2001, 
to June 11, 2007; and evaluated as 10 percent disabling from 
June 12, 2007. 

4.  Entitlement to higher initial disability ratings for 
degenerative disc disease, evaluated as 20 percent disabling 
for the period from May 1, 2001, to December 31, 2006; and 
evaluated as 10 percent disabling from January 1, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980, and from April 1984 to April 2001.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the RO that, in 
part, granted service connection for scar residual on left 
cheek, status-post removal of basal cell carcinoma, evaluated 
as 10 percent disabling; plantar wart of left foot, evaluated 
as 10 percent disabling; scar residual of right 
herniorrhaphy, evaluated as 0 percent (noncompensable) 
disabling; and degenerative disc disease, evaluated as 20 
percent disabling-each effective May 1, 2001.  The veteran 
timely appealed for higher initial disability ratings.  These 
are the only issues that have been perfected on appeal.

In May 2007, the Board remanded the matters for additional 
development.


FINDINGS OF FACT

1.  For the period from May 1, 2001, to August 29, 2002, the 
veteran's scar residual on left cheek, status-post removal of 
basal cell carcinoma, has been manifested primarily by a 
moderately disfiguring scar of the face; marked deformity has 
not been demonstrated.

2.  For the period from August 30, 2002, the veteran's scar 
residual on left cheek, status-post removal of basal cell 
carcinoma, has been manifested primarily by a gross deformity 
of the left cheek; gross distortion or asymmetry of two 
features or paired sets of features, or four or five 
characteristics of disfigurement have not been demonstrated.

3.  For the period from May 1, 2001, to June 11, 2007, the 
veteran's scar residual of right herniorrhaphy has been 
primarily asymptomatic; a scar that is poorly nourished with 
repeated ulcerations, unstable, painful on examination, or 
limiting the function of the affected part, or recurrence of 
the hernia has not been demonstrated.

4.  For the period from June 12, 2007, the veteran's scar 
residual of right herniorrhaphy has been manifested primarily 
by numbness in the scar area, and painfulness on examination; 
disfigurement, eczema, or recurrence of the hernia has not 
been demonstrated.

5.  The veteran's plantar wart of left foot has been 
manifested primarily by discomfort when standing or walking, 
and tenderness on examination; ulceration, constant 
exudation, itching, or limitation of function of the affected 
part has not been shown.  

6.  For the period from May 1, 2001, to December 31, 2006, 
the veteran's degenerative disc disease of the lumbar spine 
has been manifested primarily by limitation of motion, 
painful motion, and episodic flare-ups with additional 
functional loss due to pain; severe limitation of motion, 
forward flexion of the thoracolumbar spine limited to 
30 degrees, severe intervertebral disc syndrome, ankylosis, 
incapacitating episodes, and doctor-prescribed bed rest have 
not been demonstrated.

7.  For the period from January 1, 2007, the veteran's 
degenerative disc disease of the lumbar spine has been 
manifested primarily by limitation of motion, painful motion, 
and episodic flare-ups with additional functional loss due to 
pain; severe limitation of motion, forward flexion of the 
thoracolumbar spine limited to 30 degrees, severe 
intervertebral disc syndrome, ankylosis, incapacitating 
episodes, and doctor-prescribed bed rest have not been 
demonstrated.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for scar residual on left cheek, status-
post removal of basal cell carcinoma, for the period from May 
1, 2001, to August 29, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.118, Diagnostic Code 7800 (2002).

2.  The criteria for a disability evaluation in excess of 30 
percent for scar residual on left cheek, status-post removal 
of basal cell carcinoma, for the period from August 30, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic 
Code 7800 (2002 and 2008).

3.  The criteria for an initial, compensable disability 
evaluation for scar residual of right herniorrhaphy, for the 
period from May 1, 2001, to June 11, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20; 4.114, Diagnostic Code 7338; 4.118, 
Diagnostic Codes 7803-7805 (2002 and 2008).

4.  The criteria for a disability evaluation in excess of 10 
percent for scar residual of right herniorrhaphy, for the 
period from June 12, 2007, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20; 4.114, Diagnostic Code 7338; 4.118, Diagnostic 
Codes 7803-7805 (2002 and 2008).

5.  The criteria for an initial disability evaluation in 
excess of 10 percent for plantar wart of left foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20; 4.118, Diagnostic 
Code 7819 (2002 and 2008).

6.  The criteria for an initial disability evaluation in 
excess of 20 percent for degenerative disc disease, for the 
period from May 1, 2001, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2002 & 2008).

7.  The criteria for a 20 percent disability evaluation for 
degenerative disc disease, for the period from January 1, 
2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through November 2002, August 2006, and May 2007, the RO or 
VA's Appeals Management Center (AMC) notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the August 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has also appealed for higher 
initial disability ratings assigned following each grant of 
service connection.  Hence, the Board has characterized the 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the present claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Evaluation of Skin Disabilities

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2007)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).  More recent changes to the rating criteria for 
evaluation of scars are applicable only to claims received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002) (in effect prior to August 30, 2002).

Prior to August 30, 2002, 10 percent evaluation was provided 
for scars that were superficial, tender, or painful on 
objective demonstration under 38 C.F.R. § 4.118, Diagnostic 
Code 7804; or for scars that were superficial, poorly 
nourished with                     repeated ulcerations, 
under 38 C.F.R. § 4.118, Diagnostic Code 7803.

A 10 percent evaluation was also warranted for a moderately 
disfiguring scar of the head, face, or neck.   A 30 percent 
evaluation required that such a scar be severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation required that 
such a scar be completely or exceptionally repugnant, with 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Additionally, under the former criteria, when in addition to 
tissue loss and cicatrization there was marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent to 30 percent. The most repugnant, 
disfiguring condition, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (2002).

Under the former criteria, Diagnostic Codes 7807 through 7819 
are rated as scars, disfiguring or other, or that limit 
function of part affected; or as eczema, unless otherwise 
provided, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
 
Pursuant to former Diagnostic Code 7806 for eczema, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.
 
For scars that are located on the head, face, or neck, under 
the revised criteria, a 10 percent rating is warranted with 
one characteristic of disfigurement; a 30 percent rating is 
assigned when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 
7800, Notes 1-3 (2008).

Under the revised criteria, malignant or benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805); or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7818 and 7819 (2008).  
Although, no more than one of these ratings may be assigned 
without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.  

Scar Residual on Left Cheek, Status-Post 
Removal of Basal Cell Carcinoma

Service connection has been established for scar residual on 
left cheek, status-post removal of basal cell carcinoma.  The 
RO assigned an initial 10 percent disabling rating for the 
period from May 1, 2001, to August 29, 2002; and a 30 percent 
disabling rating from August 30, 2002, under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7818-7800, pertaining to malignant 
skin neoplasms.  A hyphenated diagnostic code reflects a 
rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).
  
Although the veteran contends that his scar residual on left 
cheek, status-post removal of basal cell carcinoma, is more 
severe than currently rated, the objective evidence does not 
support higher disability ratings at any time. 



For the Period from May 1, 2001, to August 29, 2002

In this case, the report of a June 2001 VA contract 
examination reflects that the veteran developed cancer of the 
left cheek in 1998, and subsequently developed a large scar 
over the area when the cancer was removed.  The scar measured 
approximately 5 centimeters in length, and the area of 
depression measured about 1 centimeter.  There was some loss 
of subcutaneous tissue.  The scar was linear-to-oval in 
shape.  While there was no tenderness in the area, the 
examiner noted some depression and mild deformity of the 
face.

The objective evidence reflects that the veteran's service-
connected disability has been manifested primarily by a 
moderately disfiguring scar of the face.  Marked deformity 
has not been demonstrated.  For the applicable period, the 
evidence has not met the criteria for a disability rating in 
excess of 10 percent under the former rating criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

For the Period from August 30, 2002

A VA contract examiner noted that the veteran's scar residual 
on left cheek, status-post removal of basal cell carcinoma, 
involved areas that were exposed to the sun; the veteran's 
symptoms included itching.  Examination in April 2006 
revealed that the scar measured approximately 5 centimeters 
by 1.0 centimeter with disfigurement.  There was no 
tenderness, ulceration, adherence, instability, tissue loss, 
Keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  The scars over the face caused distortion 
of scar left cheek; and did not cause asymmetry of the nose, 
chin, forehead, eyes, ears, and lips.

The objective evidence reflects that the veteran's service-
connected disability has been manifested primarily by a gross 
deformity of the left cheek, which warrants no more than the 
currently assigned 30 percent disability rating under the 
revised criteria.   Visible or palpable tissue loss and gross 
distortion or asymmetry of two features or paired sets of 
features, or four or five characteristics of disfigurement 
have not been demonstrated or nearly approximated.

Thus, the weight of the evidence is against the grant of 
higher disability ratings during either period for the 
veteran's scar residual on left cheek, status-post removal of 
basal cell carcinoma.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).  Hence, staged ratings are applicable.  

Scar Residual of Right Herniorrhaphy 

Service connection has been established for scar residual of 
right herniorrhaphy.  The RO assigned an initial 0 percent 
(noncompensable) disabling for the period from May 1, 2001, 
to June 11, 2007; and a 10 percent disabling from June 12, 
2007, under 38 C.F.R. § 4.118, Diagnostic Codes 7338-7805.  
While a hyphenated diagnostic code generally reflects rating 
by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has 
considered both diagnostic codes, alternatively.

Here again, the objective evidence does not support higher 
disability ratings at any time under either diagnostic code. 

Diagnostic Code 7338 is used to rate inguinal hernia 
disabilities.  38 C.F.R. § 4.114 (Rating Schedule-Digestive 
System).  A noncompensable rating is assigned when the 
inguinal hernia is either: (1) small, reducible, or without 
true hernia protrusion or (2) not operated on, but 
remediable.  The veteran's post-operative condition does not 
fit those criteria because his hernia no longer exists.

A 10 percent disability rating is warranted under Diagnostic 
Code 7338 if the hernia is (1) post-operative, (2) recurrent, 
(3) readily reducible, and (4) well supported by truss or 
belt.  A 30 percent disability rating requires either:  (1) a 
small, post-operative, recurrent hernia that is not well 
supported by a truss or belt or that is not readily 
reducible, or (2) an unoperated irremediable hernia not well 
supported by a truss or belt or that is not readily 
reducible.  A 60 percent disability rating requires a large, 
post-operative, recurrent hernia.

Because no medical examiner has found that the veteran's 
hernia is recurrent, the evidence does not meet the criteria 
for higher disability ratings at any time under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

For the Period From May 1, 2001, to June 11, 2007

The June 2001 VA contract examiner noted that the veteran had 
a right-sided inguinal hernia repair in the remote past, but 
that he had no current symptoms.  Examination showed a well-
healed inguinal hernia scar measuring about 5 centimeters.  
There was no evidence of inguinal hernia.

The report of an April 2006 VA contract examination reflects 
a level scar at the right groin measuring about 6 centimeters 
by 5 centimeters, with abnormal texture of less than six 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation edema 
Keloid formation, hypopigmentation, and hyperpigmentation.

Here, the objective evidence does not meet the criteria for 
an initial, compensable disability rating under either the 
former or revised rating criteria pertaining to skin 
disabilities.  During the applicable period, the scar 
residual of right herniorrhaphy has not been shown to be 
poorly nourished with repeated ulcerations, unstable, painful 
on examination, or limiting the function of the affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

For the Period from June 12, 2007

During a June 2007 VA examination, the veteran reported some 
numbness in the scar area of the right inguinal hernia 
repair.  He had no recurrence of right inguinal hernia.  
Examination revealed a horizontal scar that measured 0.5 
centimeters in length and 0.3 centimeters in width.  Upon 
palpation, the veteran reported a needle-like sensation that 
was sharp.  There was no adherence to the underlying tissue, 
and no irregularity.  The examiner noted no atrophy, no 
shininess, and no scaliness.  The scar was stable and 
superficial.  There was no elevation or depression on 
palpation.  There was slight redness to the scar, but no 
edema.  There was no Keloid formation, and the scar was 
neither hypopigmented nor hyperpigmented.  There was no 
induration or inflexibility of the skin in the scar area.  
There was no limitation of motion, and no limitation of 
function caused by the scar.

The objective evidence reflects that the scar residual of 
right herniorrhaphy has been manifested primarily by pain on 
examination.  This evidence warrants no more than the 
currently assigned 10 percent disability evaluation under 
either version of the rating criteria for the applicable 
period.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Thus, the weight of the evidence is against the grant of 
higher disability ratings during either period for the 
veteran's scar residual of right herniorrhaphy.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  Hence, staged 
ratings are applicable.  

Plantar Wart of Left Foot 

Service connection has been established for plantar wart of 
left foot.  The RO assigned a 10 percent disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7819, pertaining to 
benign skin neoplasms.  

In this case, the veteran's plantar wart of left foot does 
not consist of any disfigurement of the head, face, or neck.

The report of a June 2001 VA contract examination reveals 
plantar warts of the left foot in the area of the plantar 
surface of the left fourth metatarsophalangeal joint.  The 
veteran reported pain with standing and walking, and reported 
that the wart grew constantly and prevented him from being 
able to walk for any distance because of pain.  Examination 
revealed a resolving plantar wart of the fourth 
metatarsophalangeal joint area of the left foot.  Hallux 
valgus was absent, and the veteran's gait and posture were 
normal.  The veteran did not require any shoe inserts or 
external walking devices.  The examiner noted some discomfort 
on walking, consistent with the veteran's history.

During the April 2006 VA contract examination, the veteran 
reported that the pain associated with the plantar wart of 
left foot occurred constantly, at a level of 1 (with 10 being 
the worse pain).  The examiner noted tenderness.  Examination 
did not reveal any weakness, edema, atrophy, or disturbed 
circulation. The examiner also noted no ulceration, 
exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, and hyperpigmentation.

Despite the veteran's contention that his plantar wart of 
left foot had worsened, the objective medical evidence has 
shown only some discomfort on walking and tenderness.  There 
is no objective evidence that the veteran's plantar wart of 
left foot warrants more than the currently assigned 10 
percent disability rating under any applicable criteria.  
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.  The veteran 
has required neither any assistive devices for walking nor 
any shoe inserts.

In this case, the veteran's plantar wart of left foot has 
been manifested primarily by discomfort on standing and 
walking; ulceration, constant exudation, itching, or 
limitation of function of the affected part has not been 
shown.  The symptoms have not met the criteria for an initial 
disability rating in excess of 10 percent at any time under 
either the former or revised rating criteria.  

B.  Degenerative Disc Disease

Service connection has been established for degenerative disc 
disease.  The RO has evaluated the veteran's disability under 
former Diagnostic Code 5293 as 20 percent disabling for the 
period from May 1, 2001, to December 31, 2006; and as 10 
percent disabling from January 1, 2007.

Under former Diagnostic Code 5293 (renumbered 5243), a 20 
percent rating is assignable for moderate intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Alternatively, the veteran's low back disability may be 
evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 
5292, pertaining to limitation of motion.  Slight limitation 
of motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

For the Period from May 1, 2001, to December 31, 2006

During a June 2001 VA contract examination, the veteran 
reported that he sustained a back injury in 1985 and was 
treated in an emergency room.  He gradually developed low 
back pain following the incident, with symptoms so bad at 
times that he cannot perform any functions.  No medications 
relieve his symptoms.  On examination, range of motion of the 
lumbar spine was to 95 degrees on flexion, to 35 degrees on 
extension, to 40 degrees on bending to the right and left, 
and to 35 degrees on rotation to the right and left.  The 
examiner noted no painful motion, muscle spasms, weakness, or 
tenderness.  Nor was there pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-rays revealed mild anterior 
osteophytosis, most prevalent at L5; and moderate disc space 
narrowing at L4/L5 and L5/S1.  The examiner commented that 
the veteran's low back pain was episodic, but disabling when 
the episodes occurred.

Records show that the veteran was treated in January 2003 for 
complaints of intermittent episodes of severe back pain, 
which occurred daily and lasted for several hours.  

The report of an April 2006 VA contract examination revealed 
no complaints of radiating pain on movement.  Muscle spasm 
was absent, and no tenderness was noted.  Straight leg 
raising was negative.  Range of motion of the thoracolumbar 
spine was to 70 degrees on flexion, to 20 degrees on 
extension, to 20 degrees on lateral bending to the right and 
left, and to 20 degrees on rotation to the right and left.  
Painful motion was noted on the last degree of range of 
motion measured.  The examiner found that the joint function 
of the spine was additionally limited by pain after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.

In this case, the evidence does not reflect severe 
intervertebral disc syndrome with recurring attacks to 
warrant a disability rating in excess of 20 percent under 
former Diagnostic Code 5293 (renumbered 5243).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Moreover, the evidence shows that the veteran can flex his 
thoracolumbar spine well beyond 30 degrees.  Higher 
evaluations may be assigned for ankylosis, but the veteran 
retains significant back motion, and thus does not have 
ankylosis.  He, therefore, does not meet the criteria for a 
disability rating in excess of 20 percent under the General 
Rating Formula.  38 C.F.R. § 4.7, 4.21.

For the applicable period, the veteran has not had any 
periods of doctor prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  No 
significant neurological deficits are noted.  Hence, the 
revised rating criteria do not provide a basis for a 
disability evaluation in excess of 20 percent for the 
veteran's degenerative disc disease.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Thus, the weight of the evidence is against the grant of an 
initial disability rating in excess of 20 percent for the 
veteran's claim under either the former or revised criteria.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).



For the Period from January 1, 2007

The Board notes that the RO assigned a 10 percent disability 
rating from January 1, 2007, for the veteran's degenerative 
disc disease-following notice of the proposed reduction-on 
the basis that the objective evidence does not meet any of 
the revised criteria for a 20 percent disability rating for a 
low back disability.

As noted above, VA has a duty to also adjudicate the claim 
under the former criteria during the entire appeal period.  
DeSousa, 10 Vet. App. at 467.

The Board finds that the objective evidence nearly meets or 
approximates the criteria for a 20 percent disability rating 
under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, for 
limitation of motion and additional functional loss due to 
pain or flare-ups with painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The 
veteran exhibited only slight limitation of flexion, but the 
limitation of motion on extension, lateral flexion and 
rotation was approximately 1/3 less than complete, and could 
be termed moderate.  It was commented that joint function was 
additionally limited by repetitive use pain and that pain has 
a major functional impact.  Resolving doubt in the veteran's 
favor, the 20 percent rating should be sustained.  

The evidence does not reflect that the veteran's low back 
disability meets or approximates the criteria for a 
disability rating in excess of 20 percent.  There is no 
showing of severe intervertebral disc syndrome, recurring 
attacks, with intermittent relief; severe limitation of 
motion; forward flexion of the thoracolumbar spine limited to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no objective evidence of neurological deficit 
warranting even a minimal separate compensable evaluation.   



C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating in excess of 10 percent for scar 
residual on left cheek, status-post removal of basal cell 
carcinoma, for the period from May 1, 2001, to August 29, 
2002, is denied.

A disability rating in excess of 30 percent for scar residual 
on left cheek, status-post removal of basal cell carcinoma, 
for the period from August 30, 2002, is denied.

An initial, compensable disability rating for scar residual 
of right herniorrhaphy, for the period from May 1, 2001, to 
June 11, 2007, is denied.

A disability rating in excess of 10 percent for scar residual 
of right herniorrhaphy, for the period from June 12, 2007, is 
denied.

An initial disability rating in excess of 10 percent for 
plantar wart of left foot is denied.

An initial disability evaluation in excess of 20 percent for 
degenerative disc disease is denied.

A 20 percent disability rating for degenerative disc disease, 
for the period from January 1, 2007, is granted, subject to 
the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
   Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


